DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/857,797, filed 12/28/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gauda(US 20130305039 A1 ) in view of Stallmann et al(US 7,089,322 B1) and Panara et al(US 20160140003 A1) .

With regards to claim 1, 7 Gauda discloses, A system for secure data storage and retrieval, comprising:
a processor having network cone ctions to a plurality of networked storage locations (FIG 1 and associated text; client 101 is connected cloud storage system 135); 
the processor receiving one or more data files from a user through a network connection (FIG 3 300 and associated text; [0061]; As the user accesses a file from his CFS the client device 101A retrieves any data from the cloud storage system 135 that is not present in his client device's 101A local cache and is required to access that file. As 
encrypting said one or more data files (FIG 3 310 and associated text) and generating an identifier for each encrypted data component (FIG 4 486 and associated text ); 
splitting said one or more encrypted data files into smaller data components (FIG 4 485 and associated text); 
storing each identifier for each encrypted data component in an electronic storage element associated with said processor; (FIG 4 483 and associated text; [0079];  The CFS client module stores each chunk ID 486A-N and the encryption key 484A-N in the file manifest 483 in the order the corresponding chunk 481A-N appear in the file 480.); 
storing each encrypted data component into one of the plurality of networked storage locations ([0080] In block 435 the CFS client module stores the encrypted chunk 485A in the cloud storage system at a location corresponding to the chunk ID 486A.); 
retrieving each encrypted data component upon user request (FIG 8 800-815/ 825 and associated text; ); 
combining said data components into said one or more encrypted data files (, and 
decrypting each encrypted data file into the file originally received from a user (FIG 8 855 and associated text; ); 
verifying the data integrity of the one or more data files after said combining (FIG 8 830 and associated text); and delivering said one or more data files to the user in the original form and format ([0119] In block 870, the CFS client module has the requested data from the decrypted/decompressed file chunk and returns the requested data to the operating system of the client device.).

Gauda does not but Stallmann teaches, calculating the transmission path cost from said processor to each of said plurality of networked storage archives; storing data into one of the plurality of networked storage locations based upon a set of calculated storage and data transmission costs, (col  10 line 40-50;  As yet another alternative embodiment, some of the machines include a communication device or modem as described in U.S. Pat. No. 5,953,319, incorporated herein by reference, that allows, for example, least cost routing of the data based upon predetermined criteria, such as cost, congestion, etc. FIG 11B  step 1118 and associated text) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gauda’s system with teaching of Stallmann in order to store data in cloud storage in cost effective way.

Gauda in view of Stallmann do not but Panara teaches , Storage, in which multiple (N) storage locations are determined for storage, and from which the system can retrieve and reassemble an entire file, even if N-1 of the storage locations are inaccessible, to achieve resiliency across different storage location providers ([0016] FIG. 1 is a schematic block diagram depicting a pair of nodes 105a and 105b interconnected as a high-availability (HA) cluster pair 100 and configured to provide storage services relating to the organization of and access to information on mass storage devices. Nodes 105a and 105b include various functional components that cooperate to provide HA failover redundancy as well as a distributed storage system architecture. [0020] The purpose of an HA cluster pair such as HA pair 100 is to provide operational continuity and uninterrupted storage resources availability during maintenance events such as controller 


With regards to claim 3 and 9, Gauda further discloses, wherein the file combining is performed by interpreting the keying data contained within each of said smaller components and merging the smaller components in the proper order to recreate the original file (FIG 4 and associated text; [0105]In one embodiment, the CFS client module determines whether a decrypted file system manifest is present in a local cache of the CFS. In another embodiment, the CFS client module determines whether the encrypted file system manifest is present in the local cache of the CFS. In yet another embodiment CFS client module determines whether the local cache of the CFS contains the encrypted or decrypted file manifest. If neither the encrypted or decrypted file manifest resides in the local cache of the CFS, then the CFS client module retrieves the encrypted file manifest from a cloud storage system using the file manifest ID to identify the encrypted data. Once the CFS client module has the encrypted file manifest, or in the case that the encrypted file manifest is in the local cache but the decrypted file manifest is not, the CFS client module decrypts the encrypted file manifest using an encryption key associated with the file manifest in the file system manifest. Claim 2 wherein the encryption key generated for each chunk is based on a result of hashing that chunk.  ).

s 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gauda(US 20130305039 A1 ) in view of Stallmann et al(US 7,089,322 B1), Panara et al(US 20160140003 A1) and further Qawami et al(US 20020176575 A1).
 
With regards to claim 2, Gauda in view of STallmann, Panara do not but Qawami  teaches, wherein the encryption and decryption of the one or more data files are performed using two unique keys, where said two unique keys are generated when encryption or decryption is performed, combined using a hashing algorithm, ([0034]; This media key K.sub.m and the media identifier ID.sub.media are combined by use of a C2 one-way function, as indicated by a block 59 of FIG. 5, to produce the media unique key K.sub.mu. Additional details of this processing may be had by reference to the 4C Entity publications referenced previously. ) and destroyed once encryption or decryption is complete ([0011] The encryption and decryption takes place in an isolated module that is very difficult to access and thus isolated from any attempts from unauthorized persons wishing to access encryption keys in order to copy the files from the media or the device. Content is only decrypted in small portions, and a method of dynamic key generation and deletion minimizes exposure of decrypted keys.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gauda in view of Stallmann and Panara’s system with teaching of Qawami in order to secure encryption/decryption by minimizing exposure of the keys(Qawami Abstract).

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gauda(US 20130305039 A1 ) in view of Stallmann et al(US 7,089,322 B1), Panara et al(US 20160140003 A1)  and further Gaya (US 20080022135 A1).

With regards to claim 4, 10 Gauda in view of Stallmann, Panara discloses, wherein verifying the data integrity of the one or more data files is performed through use of a one-way hashing function (Gauda  [0108] In one embodiment, the CFS client module validates a received file chunk 830. A file chunk can be validated by generating a retrieved chunk ID from the file chunk that was received. Claim 19, wherein the generated chunk identifier for each chunk is based on a result of hashing the encrypted chunk), 
Gauda in view of Stallmann, Panara do not but Gaya discloses, which is computed over a representative sample of the one or more data files comprising an arbitrary portion of the first part of the one or more data files, and an arbitrary portion of the last part of the one or more data files (Gaya [0037];  In this embodiment, a composite codeword is computed using the following function: TABLE-US-00001 composite codeword = hash( first data-block index, last data-block index, codeword( first data-block ), codeword( second data-block ), codeword( third data-block ), ..., codeword( last data-block ) )   ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gauda in view of Stallmann and Panara’s system with teaching of Gaya in order to secure system.

Claims 5, 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gauda(US 20130305039 A1 ) in view of Stallmann et al(US 7,089,322 B1), Panara et al(US 20160140003 A1)  and further Hiyama(US 2007 /0077925 Al).

With regards to claim 5, 11, Gauda in view of Stallmann, Panara discloses, where file storage locations are created ( Stallmann col  10 line 40-50;  As yet another alternative embodiment, some of the machines include a communication device or modem as described in U.S. Pat. No. 5,953,319, incorporated herein by reference, that allows, for example, least cost routing of the data based upon predetermined criteria, such as cost, congestion, etc. FIG 11B  step 1118 and associated text) and 
Gauda in view of Stallmann, Panara do not but Hiyama discloses, stored in the system with four key functions per location, which allows the system to treat each location in the same manner through upload, download, delete, and "delete Location" functions (FIG 2 and associated text  Note: data delete () can be used Location delete).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gauda in view of Stallmann, Panara’s system with teaching of Hiyama in order to secure the system by minimizing leakage of information(Hiyama  Abstract).

Allowable Subject Matter
Claim, 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498